Title: James Madison to Robley Dunglison, 6 March 1829
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            Mar. 6 1829
                            
                        
                        
                        On the rect. of yours of the 26. I had copies of the statement inclosed in it & forwarded one
                            for the Natl. Intelligencer & another for the Enquirer. So exact and authentic a publication on the subject of the
                            Endemic at the University must have a seasonable controul on  false or exaggerated accounts from whatever sources
                            proceding.
                        My letter of the Feby. 23. answerd your preceding one. I have not yet heard from Genl. Cocke on the subject of
                            it. I trust that if any measure additional to the Statement of the Faculty be judged requisite it will have been adopted.
                        I see with pleasure the Prospectus of a Literary & Scientific Journal to be published at the
                            University. In the hands assuming the task it cannot fail to be useful in a public view, and reflect credit on the
                            Institution.
                        With my best hopes & wishes for a speedy termination of the distressful Scene in which you are
                            placed, I renew to you assurances of my great esteem & my cordial salutation
                        
                            
                                
                            
                        
                    